United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to MDS ENERGY PUBLIC 2013 - A LP (Name of small business issuer in its charter) Delaware Not Applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 409 Butler Road Suite A Kittanning, PA (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (855) 807-0807 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of March31, 2013 this Partnership had no units of limited partnership interest and no units of additional general partnership interest outstanding. MDS ENERGY PUBLIC 2013 - A LP (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q Implications of Being an Emerging Growth Company PAGE PART I. FINANCIAL INFORMATION Item1: Financial Statements (Unaudited) 1 Item2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item4: Controls and Procedures 12 PART II. OTHER INFORMATION 13 Item1: Legal Proceedings 13 Item1A: Risk Factors 13 Item4. Mine Safety Disclosures 13 Item6: Exhibits 14 SIGNATURES 15 CERTIFICATIONS IMPLICATIONS OF BEING AN EMERGING GROWTH COMPANY. The Jumpstart Our Business Startups Act (the “JOBS Act”) became law in April 2012. The partnership is an “emerging growth Company” as defined in the JOBS Act, and they are eligible for certain exemptions from, or reduced disclosure obligations relating to, various reporting requirements that usually apply to public companies. These exemptions include, among others, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, any requirements adopted by the Public Company Accounting Oversight Board (the “PCAOB”) which require mandatory audit firm rotation or a supplement to the auditor’s report in which the auditor must provide additional information about the audit and the issuer’s financial statements, nor with new audit rules adopted by the PCAOB after April 5, 2012, unless the SEC determines otherwise. The partnerships have not yet decided whether to use any or all of the exemptions. Additionally, under Section 107 of the JOBS Act, an “emerging growth company” is eligible for the extended transition period provided in Section 7(a)(2)(B) of the Securities Act of 1933 (the “Act”) to comply with new or revised accounting standards. This means an “emerging growth company” can delay adopting certain accounting standards until those standards otherwise become applicable to private companies. However, the partnerships are electing to “opt out” of that extended transition period, and therefore will comply with new or revised accounting standards on the dates the standards are required for non-emerging growth companies. Section 107 of the JOBS Act provides that the partnerships’ decision to opt out of the extended transition period for compliance with new or revised accounting standards is irrevocable. Thepartnership could continue to be an “emerging growth company” until the earliest of: (i) the last day of the first fiscal year in which it has total annual gross revenue of $1 billion or more; (ii) the last day of the fiscal year following the fifth anniversary of the date of the first sale of its units pursuant to this prospectus and the program’s Registration Statement with the SEC; (iii) the date that it becomes a “large accelerated filer” as defined in Rule 12b-2 under the Securities Exchange Act of 1934 (the “Exchange Act”), which would occur if the market value of its units held by non-affiliates exceeds $700 million, measured as of the last business day of its most recently completed second fiscal quarter; or (iv) the date on which it has, during the preceding three year period, issued more than $1 billion in non-convertible debt. The partnership anticipate that it will continue to be emerging growth companies until the termination of the five year period described in (ii), above. Part I. FINANCIAL INFORMATION Item 1. Financial information concerning MDS Energy Public 2013-A LP is reflected in the following condensed balance sheets: INDEX TO FINANCIAL STATEMENTS MDS ENERGY PUBLIC 2013-A LP CONDENSED BALANCE SHEETS (UNAUDITED) Condensed Balance Sheets as ofMarch 31, 2013 and December 31, 2012 2 Notes to Condensed Balance Sheets dated March 31, 2013 and December 31, 2012 3 MDS ENERGY PUBLIC 2013-A LP CONDENSED BALANCE SHEETS MARCH 31, 2013 and DECEMBER 31, 2012 (unaudited) March 31, December 31, 2012 * Assets Cash - Total assets $ $
